Citation Nr: 0639411	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  97-27 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for lumbar disc 
disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel
INTRODUCTION

The veteran had active service from October 1952 to October 
1956 and from November 1956 to November 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 1997 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the veteran's service connection 
claims for post-traumatic stress disorder (PTSD) and lumbar 
disc disease (which the RO characterized as back strain).  
The veteran was notified of this decision in February 1997 
and perfected a timely appeal on both of these claims in 
April 1997.  He requested an RO hearing in May 2002.  A 
hearing was held at the RO on both of the veteran's claims in 
September 2002.

The Board remanded both of the veteran's claims to the RO via 
the Appeals Management Center in Washington, D.C., in March 
2004 for additional development.  


FINDINGS OF FACT

1.  The veteran was not treated for PTSD during active 
service.

2.  The record does not include credible supporting evidence 
verifying the occurrence of the veteran's claimed in-service 
stressors so as to support a diagnosis of PTSD.

3.  The veteran's currently diagnosed lumbar disc disease is 
not related to active service.




CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304 (2006).

2.  Lumbar disc disease was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the United States Court of Appeals for Veterans Claims 
(Veterans Court) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits. In 
the present case, the RO could not have complied with 
Pelegrini II by furnishing VCAA notice to the veteran prior 
to the initial denial of his service connection claims for 
PTSD and lumbar disc disease in January 1997 because that 
decision was issued prior to the enactment of the VCAA.  

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  In this case, VA could 
not have provided VCAA notice to the veteran prior to the 
initial unfavorable AOJ decision in January 1997 because that 
decision was issued prior to the enactment of the VCAA.  
Written notice subsequently provided in July 2003, March 
2004, and August 2006 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  The veteran's service connection claims for PTSD 
and lumbar disc disease were readjudicated in supplemental 
statements of the case issued in January and July 2003 and 
August 2006.  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 
(2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in 
the form of an SOC to cure timing of notification defect).  
The veteran also has been afforded a meaningful opportunity 
to participate in the adjudication of his claims, to include 
the opportunity to present pertinent evidence.  With respect 
to the Dingess requirements, as the preponderance of the 
evidence is against the veteran's service connection claims 
for PTSD and lumbar disc disease, any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has obtained private 
treatment records identified by the veteran.  The evidence 
includes service medical records and VA medical records, 
including VA examination reports.  The veteran was provided 
with a comprehensive VA spine examination in April 2004, 
which contained adequate findings to determine the 
etiological relationship between active service and lumbar 
disc disease.  This examination ruled out any relationship 
between the veteran's active service and lumbar disc disease.  
Massey v. Brown, 7 Vet. App. 204 (1994).  The veteran also 
was given the opportunity to describe his PTSD symptoms and 
claimed in-service stressors.  VA attempted to verify the 
veteran's claimed in-service stressors and, since they were 
incapable of verification, psychiatric examination was not 
required.  Under these circumstances, there is no duty to 
provide another examination or a medical opinion.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).



Factual Background

The veteran denied any history of psychiatric or back 
problems at his enlistment physical examination in October 
1952.  Clinical evaluation of his spine was normal.  
Psychiatric examination also was normal.

There are no records of any in-service treatment or 
complaints of psychiatric problems during either of the 
veteran's two periods of active service.  There also are no 
records of any in-service treatment or complaints of back 
problems during the veteran's first period of service.

At his first separation physical examination in August 1956, 
the veteran again denied any history of psychiatric or back 
problems.  Relevant physical examination findings were 
unchanged from enlistment.  

A note on the veteran's August 1956 physical examination 
indicates that, on subsequent examination in November 1956, 
no additional defects were discovered.  However, a copy of 
the veteran's enlistment physical examination from his second 
period of active service was not available for review.

The veteran complained that he had turned his back while 
welding and had experienced a sharp pain on outpatient 
treatment in May 1958.  Physical examination of the veteran's 
back showed a slight spasm on the right and an erector spinal 
mass at the lumbar area.  The impression was back strain.

On outpatient treatment on January 31, 1960, the veteran 
complained that he had strained his back.  Physical 
examination showed pain in the right lumbar area.  The next 
day, on February 1, 1960, physical examination of the veteran 
showed limited flexion and extension, no muscle spasm, normal 
reflexes, and normal leg raising.  The veteran was instructed 
in flexion exercises.

An in-service examiner noted on February 3, 1960, that the 
veteran's back pain was located under the inferior angle of 
the right scapula and seemed related to his latissimus dorsi.  
The impression was muscle strain of the latissimus dorsi.

The veteran complained of mid-back pain that occurred when he 
tried rising from a sitting position on outpatient treatment 
in February 1962.  Physical examination of the veteran's back 
showed stiffness, no tenderness, and a limited range of 
motion.  The impression was back strain.

The veteran was hospitalized for 4 days in February 1962.  
The diagnosis was strain of the sacrospinalis muscle.

The veteran again denied any history of psychiatric or back 
problems at his second separation examination in November 
1962.  He stated that he was in good health.  Clinical 
evaluation of his spine was normal.  Psychiatric examination 
also was normal.

A review of the veteran's service personnel records shows 
that he served in the Far East Air Force (FEAF) in Japan from 
May 1954 to October 1955.  His military occupational 
specialty (MOS) during service was as a machinist.

The veteran was hospitalized in September 1968 at a VA 
Medical Center complaining of "having an emotional problem 
and cannot control it.  I have been crying a lot and 
everything ate at me."  The veteran also complained, "I 
lost my self-confidence.  I cannot get along at work.  
Everything is bugging me and I am very irritable."  He 
complained further of insomnia, a fear of crowds, and sexual 
impotence.  Physical examination on admission was within 
normal limits.  The veteran was very anxious and nervous most 
of the time while hospitalized.  He also experienced fine 
hand tremors which gradually became more stable and was 
cooperative.  His condition at discharge was improved.  The 
diagnosis was chronic anxiety reaction.

The veteran's recent VA hospitalization was noted at a Civil 
Service Commission medical examination in October 1968.  The 
Civil Service examining physician found the veteran 
"abnormal" due to severe emotional lability, a history of 
hospitalization for emotional illness, depressive signs, and 
poor memory.  This examiner concluded that the veteran had 
moderately chronic anxiety reaction and was not qualified for 
his current Civil Service job.

K.A.B., M.D., stated in an April 1969 letter that the veteran 
first reported that emotional disturbance and nervous 
symptoms had occurred in December 1963.  The veteran also 
reported that he became "emotionally upset and is liable to 
burst out into episodes of crying and emotional 
perturbation" whenever he attended church services.  This 
private examiner concluded that the veteran's 
"symptomatology and concomitant emotional state would seem 
to indicate a variety of convulsant seizure[s]" and that the 
veteran's described "acting out and other associated 
symptoms do not fit that of psychomotor seizures."  Mental 
status examination of the veteran showed that he was somewhat 
bewildered, perplexed, anxious, and serious.  His daily 
activities were moderately constricted because he confined 
himself to his home and surrounding acreage.  He maintained 
satisfactory personal habits.  The examiner stated that the 
veteran's "relating to people is somewhat doubtful."  The 
veteran's speech and thoughts were "a little" blocked 
"based primarily upon lack of confidence."  The veteran's 
associations were normal.  His memory was adequate.  His 
affect was slightly depressed.  He had good orientation with 
no evidence of delusions or hallucinations and somewhat 
regressive behavior "in the sense that it appears a little 
more immature than would be indicated for his stated years."  
The private examiner concluded that the veteran "represents 
a neurotic adjustment with some regressive behavior."  The 
diagnoses included moderate, sub-acute anxiety reaction with 
some depressive features.

On private outpatient treatment with M.R.R., M.D., in May 
1969, the veteran complained of episodes of emotional 
disturbance, an inability to bend, an inability to sit for 
more than 30 minutes, and difficulty lifting 65 pounds.  He 
reported having anxiety while on active service but denied 
receiving any medical treatment for this condition.  Physical 
examination showed that he lay down with difficulty due to 
back pain and had pain on sitting up, flexion to 10 degrees 
was painful, and extension at 15 degrees was painful.  The 
diagnoses were severe psychiatric disturbance and low back 
pain with possible herniated disc.

W.A.C., M.D., stated in a June 1969 letter that he had 
diagnosed the veteran with paranoid schizophrenia.  A review 
of outpatient treatment records provided by this private 
examiner shows that the veteran was treated for paranoid 
schizophrenia and low back complaints in 1968 and 1969.  

In a June 1970 letter, H.A.S., M.D., stated that he had 
treated the veteran in 1964 and 1965 for "feelings of 'being 
watched' and hearing voices."  This private examiner stated 
that the veteran was suffering from an acute paranoid 
schizophrenia reaction at that time.

On VA neuropsychiatric examination in October 1970, the 
veteran complained of an inability to concentrate.  He 
reported an in-service history of back complaints and being 
told that "this was in his head."  He also reported 
psychiatric problems beginning in 1963 and his September 1968 
VA psychiatric hospitalization.  The VA examiner stated that 
he had reviewed the records from H.A.S., M.D.  Mental status 
examination showed orientation times three, generally 
coherent, goal-directed, and relevant speech, marginal 
insight, adequate judgement, a great deal of "tenseness" 
and anxiety, and a mood that was "neither depressed or 
elevated."  The veteran denied specific hallucinations, 
delusions, and ideas of reference, although he reported a 
history of all of these symptoms.  He stated that he still 
had intrusive thoughts.  The diagnosis was chronic 
undifferentiated schizophrenic reaction in a very tenuous 
partial remission.

In a November 1970 statement, the veteran's wife contended 
that he had a "nervous disorder, which began in fall of 1963 
one year after his discharge from service."  

A review of the veteran's post-service private treatment 
records from J.H.G., M.D., shows that the veteran was 
involved in an accident in June 1980 in which he was a 
passenger in a truck cab and sustained multiple injuries.  
The veteran complained of pain in his neck with any rotation 
or motion.  The veteran's history of back surgery was noted.  
This private examiner stated that the veteran's lower back 
"was not specifically examined as he had no real complaints 
there."  

The veteran was hospitalized at a VA Medical Center in August 
1980 for complaints of chronic low back pain and having a 
"nervous breakdown" twice in the past.  He stated that his 
low back pain had begun in 1952 and had been exacerbated in 
1969 while working in a steel foundry.  The veteran also 
stated that he had been told in 1970 that he had "arthritic 
spurs."  He stated further that he had had a discectomy for 
two ruptured discs.  His back pain had worsened since his 
reported motor vehicle accident.  Physical examination was 
within normal limits.  A psychologist who examined the 
veteran detected paranoid schizophrenia "which had been a 
problem for the [veteran] for some time."  The VA examiner 
stated that the veteran "has made a fairly reasonable 
adjustment" to his paranoid schizophrenia.  The diagnoses 
included low back sprain and paranoid schizophrenia.

In a June 1986 letter, J.H.G., M.D., stated that he had 
examined the veteran after he had been admitted to a private 
hospital in October 1984 for "problems with his back" and 
"quite a bit of [back] pain off and on for several years."  
The veteran reported post-service back surgery in 1979 and, 
since surgery, he had experienced intermittent back pain.  
One week prior to his hospitalization in October 1984, the 
veteran stated that he had fallen at home and, since the 
fall, had experienced a marked increase in back pain.  While 
he was hospitalized in October 1984, computerized tomography 
(CT) scan of the veteran's back showed findings consistent 
with a soft tissue disc rupture on the right at the L4-L5 
level and no other disc ruptures.  Physical examination in 
October 1984 showed marked limitation of motion of the back 
and a very positive straight leg raising test on the right 
leg.  J.H.G., M.D., stated that he had told the veteran in 
October 1984 that he had sustained a ruptured disc that had 
caused the pain which he had experienced.  This examiner also 
stated that, after learning that the veteran's 1979 back 
surgery consisted of removal of a ruptured disc at the L4-L5 
level, "it would indicate that the [veteran's] soft tissue 
problem noted on the CT scan might be scar rather than 
recurrent disc but of course either one of those could have 
caused his problem."  The veteran had a spinal fusion in 
October 1984.  A review of the October 1984 operative report 
shows that the pre-operative diagnosis was right L4-5 
recurrent disc versus scar and the post-operative diagnosis 
was recurrent disc rupture L4-5 level with modest nerve root 
scarring.  Subsequent to the veteran's back surgery, J.H.G., 
M.D., stated that he had seen the veteran as an outpatient in 
November 1984.  At that time, physical examination showed a 
positive straight leg raising test on the right at about 75 
degrees and normal left straight leg raising.  X-rays of the 
back showed what appeared to be a good union of the fusion 
mass.  This examiner told the veteran that "as best I could 
tell the fusion was taking."  

On outpatient treatment by J.B., M.D., in June 1993, the 
veteran complained of several dizzy spells.  He reported a 
history of a "car wreck" in 1980 where he was ejected 
through the windshield and landed on the street.  He also 
reported a history of back surgery and some lower cauda 
equina nerve problems afterward.  Muscular examination of the 
veteran was normal bilaterally except for mild weakness in 
dorsiflexion of the right foot.  The impressions included 
chronic back problems.

In a May 1996 statement, the veteran contended, "I still 
have emotional problems and bad nightmares about an accident 
in Korea.  A jeep turned over and I had to get a soldier out 
from under it.  I have a hard time sleeping."  

The veteran responded to VA's request for information on his 
in-service stressors with a July 1996 statement in which he 
described his in-service stressors as "bombed or shelled or 
(tripped booby-trap), treating or dealing with casualties, 
helping to retrieve dead bodies from a well, under constant 
gunfire attack enroute to an aircraft on the beach (K-5-3 
"The Rock"), witnessed a jeep blow up killing 2 soldiers in 
front of me, [and] sat with one of the soldier blown up in 
the jeep."  The veteran also described his PTSD symptoms as 
nightmares occurring twice a week, feeling numb, decreased 
interest in family and friends¸ increased startle response, 
disturbed sleep, survivor's guilt, trouble concentrating, and 
avoidance.

The veteran received outpatient mental health treatment at a 
VA Medical Center between June and August 1996.  On 
outpatient treatment on June 11, 1996, the veteran reported a 
significant increase in intrusive thoughts, feelings of guilt 
and sadness, isolating himself from others, sleep 
disturbance, agitation, and irritability.  The VA examiner 
noted that the veteran was generally soft spoken and somewhat 
guarded with mild long-term memory impairment and 
"difficulty in elaboration of details."  The veteran 
reported two in-service stressors related to his service in 
Korea.  One involved a land mine explosion which reportedly 
blew up a jeep, taking the lives of two soldiers that were in 
the jeep.  The veteran recalled "sitting and nursing one of 
the soldiers until he died."  He also reported that, after 
some local Korean villagers complained that their well water 
had become fouled, he had found 5 bodies of young Korean 
girls who had been bayoneted in the vaginal area and then 
dumped in to the well.  The veteran observed that his 
increased irritability and agitation made him more 
uncomfortable in social situations and interfered with 
various relationships.  Although the veteran reported sleep 
disturbance due to nightmares, he had difficulty being 
specific about the content of these reported nightmares.  The 
veteran's GAF score was 53, indicating moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.  The impressions included chronic moderate to 
severe PTSD.

On VA aid & attendance examination received at the RO in May 
1997, the veteran complained of a seizure disorder and memory 
loss.  Physical examination showed that his posture was 
normal, no deficits in any extremities, and a moderate 
decrease of the lumbar spine due to a previous laminectomy.  
The diagnoses included degenerative lumbar spine with 
laminectomy.

In May 2002, the veteran notified VA that he had no 
additional medical evidence to submit in support of his 
claims.

On private outpatient treatment with J.H.G., M.D., in 
September 2002, the veteran complained of "continued 
troubles with his lower back" since active service.  This 
examiner noted that he had seen the veteran intermittently 
since October 1980 and also noted the veteran's subsequent 
back operations in 1984.  Objective examination showed normal 
standing posture, flexion of the back limited to about 40 
degrees and extension only to zero degrees (neutral), 
tenderness across the lower back, and bilateral straight leg 
raising to 70 degrees with some lower back pain.  The 
examiner stated that the veteran "was unable to achieve any 
improved flexion and extension because of pain within the 
lower back."  The assessment was chronic lower back pain and 
post-laminectomy fusion syndrome.  The private examiner 
commented that the veteran's reported in-service back strain 
injuries "certainly could have been the initiating factor in 
the [veteran's] long-term problems with the lower back which 
subsequently required surgeries.  The [veteran] required a 
very significant back surgery at age 44 which is relatively 
young.  The fact that this needed surgery would leave me to 
seriously consider that he had a sustained an injury [sic] in 
his earlier life which initiated a back problem to lead to 
chronic lower back pain."

The veteran testified as to his two claimed in-service 
stressors at the RO hearing held in September 2002.

In an October 2002 letter, A.A.R., M.D., stated that the 
veteran suffered from chronic anxiety and depression "which 
seems to be manifested secondary to trauma while he served in 
active duty with the U.S. Armed Forces."

On VA outpatient PTSD assessment in October 2002, the veteran 
was mildly depressed and occasionally tearful.  He again 
reported the two in-service stressors that he had previously 
identified to this same VA examiner in 1996.  He also 
reported experiencing trauma-related nightmares several times 
monthly.  It was usually difficult for him to fall asleep at 
night and he managed only 1 to 2 hours of sleep at a time, 
which he admitted could be due to his sleep apnea.  He also 
experienced night sweats, frequent awakening, waking up with 
no energy in the morning, and daytime intrusive thoughts.  He 
stated that his depression, anxiety, and daytime intrusive 
thoughts not only diminished the quality of his concentration 
and short-term memory but also increased his irritability.  
He also stated that his in-service stressors had contributed 
to social discomfort, occupational difficulties, avoidance, 
hypervigilance, an exaggerated startle response, and 
emotional distance/detachment in relationships.  He denied 
suicidal ideation.  According to the VA examiner, the veteran 
"stated that it is extremely difficult for him to approach 
the above-mentioned trauma-related content in all but the 
slightest detail."  The VA examiner concluded that the 
veteran's reported symptoms were consistent with what he had 
reported in 1996 and were "remarkably similar" to what the 
veteran had reported when hospitalized and diagnosed with 
schizophrenia in 1968.  The veteran's GAF score was 43, 
indicating serious symptoms or serious impairment in social, 
occupational, or school functioning.  The diagnoses included 
chronic delayed onset PTSD.

On VA spine examination in April 2004, the veteran reported 
daily back pain which had led to neck arthritis and pain in 
his extremities.  He denied any injury.  The VA examiner 
stated that he had reviewed the veteran's claims file.  The 
veteran reported an anterior cervical discectomy 4 years 
earlier and, since surgery, he had experienced daily pain 
radiating in to his arms.  He also reported lumbar surgeries 
in 1979, 1981, and 1984.  The veteran was limited in his 
activities due to back pain and a recent stroke which left 
him with left-sided partial paralysis and weakness.  The VA 
examiner noted that physical examination was limited because 
the veteran had difficulty standing.  The examiner was able 
to stand the veteran up and lean him against the examining 
table.  The veteran had a 20 centimeter scar and a 10 
centimeter lumbar scar, essentially no lumbar spine motion, 
an anterior scar in the cervical spine which was difficult to 
see, forward flexion and extension to 40 degrees, left 
lateral flexion to 10 degrees, right lateral flexion to 30 
degrees, no additional limitation from repetitive use, no 
evidence of spasms or painful motion, and no incapacitating 
episodes in the prior 12 months.  The impressions included 
lumbar disk disease and three lumbar surgeries.  In response 
to the question of whether the veteran's back problems were 
related to active service, the VA examiner stated that it was 
his opinion that, with no injury in service other than a soft 
tissue injury, the veteran's current cervical and lumbar 
disease represented degenerative changes that occurred with 
the aging process.  It was less likely than not that the 
veteran's current back diseases were related to active 
service.  

In November 2004, G.R.T. submitted a lay statement in which 
he said, "The first time I went to [the veteran's] home I 
realized that he had some mental problems."  He stated that 
he had worked with the veteran as a machinist just after the 
veteran had been discharged from active service.  He also 
stated that the veteran "seemed to have a hard time 
adjusting to Civilian Life."  He reported a 1968 incident in 
which he found that the veteran was "in bed naked covered 
with a sheet and had a gun in his hand.  He said that there 
was a man outside trying to kill him."  G.R.T. stated that 
he and the veteran's wife had taken the veteran to a VA 
Medical Center where he had been hospitalized.  He also 
stated that the veteran had told him "that he has problems 
sleeping because of flash backs from the war."

In a July 2005 statement, the veteran complained that he had 
been misdiagnosed while hospitalized in 1968.  

In response to a request from VA for verification of the 
veteran's claimed in-service stressors, the Joint Services 
Records Research Center (JSRRC) (formerly the Center for Unit 
Records Research (CURR)) notified VA in June 2006 that it was 
unable to verify that the veteran had pulled the bodies of 
three dead Korean girls from a well while on active service 
in Korea.  JSRRC also notified VA that, since the veteran had 
not identified the fellow service members whom he claimed had 
been killed in a jeep accident in Korea, it was unable to 
verify whether this incident had occurred.


Analysis

Applicable law and regulations provide that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Service Connection for PTSD

According to VA regulations, entitlement to service 
connection for PTSD requires that three elements be present: 
(1) medical evidence diagnosing PTSD; (2) combat status or 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in service stressors.  38 C.F.R. § 3.304(f) (2006); 
see Cohen v. Brown, 10 Vet. App. 128 (1997).  
Parenthetically, the Board notes that, in May 2002, VA 
changed the criteria in 38 C.F.R. § 3.304(f) for service 
connection for PTSD based on personal assault although these 
revised criteria are not applicable to the veteran's claim.

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f).  Where, however, the VA 
determines that the veteran did not engage in combat with the 
enemy, or the claimed stressor is not related to combat, the 
veteran's lay statements, by themselves, will be insufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b) (West 2002 and Supp. 2005); 38 C.F.R. §§ 3.304(d), 
(f) (2006); see Gaines v. West, 11 Vet. App. 353, 357-58 
(1998).  Such corroborating evidence cannot consist solely of 
after-the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).

For PTSD claims, service connection requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  
38 C.F.R. § 4.125(a) (2006).

The veteran's service personnel records show that he was a 
machinist during service.  Neither his DD-214 nor his service 
personnel records show that he was awarded any combat 
decorations or that he ever served in combat.  The Board 
acknowledges that the veteran served in Japan during active 
service.  However, the veteran's service personnel records do 
not show that he served in Korea.  More importantly, JSRRC 
was unable to confirm the details of his claimed in-service 
stressors of pulling dead bodies from a well or witnessing a 
jeep getting blown up in Korea.  Given the veteran's lack of 
combat service and verifiable in-service stressors, any 
discussion in his post-service treatment records attempting 
to link PTSD to active service cannot corroborate the claimed 
stressor(s) upon which the diagnosis is based.

In this regard, the Board observes that, when the veteran was 
initially diagnosed with PTSD in June 1996, he described two 
in-service stressors which JSRRC was later unable to verify.  
The veteran's service medical records show no complaints or 
treatment of PTSD.  The veteran was not diagnosed with PTSD 
until June 1996, or 34 years after his separation from 
service.  The absence of psychiatric treatment for PTSD over 
a prolonged period of time is a factor for the Board to 
consider in reaching a determination on the veteran's claim 
and weighs against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The VA examiner who initially diagnosed 
the veteran's PTSD in June 1996 essentially repeated his PTSD 
diagnosis on subsequent VA examination of the veteran in 
October 2002.  

Although the Board acknowledges that the veteran has been 
diagnosed with PTSD since his separation from service and his 
VA treating physician has associated his PTSD to service, the 
Board finds this nexus to be inherently incredible and of no 
probative value.  Where, as here, the Board is presented with 
conflicting medical evidence, it is free to favor some 
medical evidence over other medical evidence provided it 
offers an adequate basis for doing so. Evans v. West, 12 Vet. 
App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  Both the Federal Circuit and the Veterans Court have 
specifically rejected the "treating physician rule."  White 
v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. 
Brown, 4 Vet. App. 467 (1993).  Instead, in offering guidance 
on the assessment of the probative value of medical opinion 
evidence, the Veterans Court has instructed that it should be 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical opinion that the physician reaches.  
Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005); 
Guerrieri v. Brown, 4 Vet. App. at 470-71.

The medical evidence demonstrates that the veteran does not 
have a diagnosis of PTSD based on a verified in-service 
stressor.  He has been diagnosed with a variety of 
psychiatric conditions since his separation from service, 
including paranoid schizophrenia, chronic anxiety reaction, 
and depression.  However, the diagnoses of PTSD offered by 
the same VA examiner in June 1996 and October 2002 were based 
on claimed in-service stressors that could not be verified.  
The diagnoses of PTSD in June 1996 and October 2002 also do 
not conform to the diagnostic criteria in the DSM-IV because 
they are based entirely on the veteran's subjective history 
of alleged in-service stressors, which could not be verified, 
giving these opinions little probative value.  See 38 C.F.R. 
4.125(a) (2006).  In fact, the VA examiner undermined his 
PTSD diagnosis in October 2002 when he stated that it was 
"extremely difficult" for the veteran to discuss his 
claimed in-service stressors "in all but the slightest 
detail."  

The VA examiner also is incorrect when he stated in October 
2002 that the veteran's reported in-service stressors and 
PTSD symptoms were "remarkably similar to the symptomatology 
that he states as having been present" when the veteran was 
hospitalized at a VA Medical Center in 1968.  This examiner's 
statement clearly indicates that he did not review the 1968 
hospitalization report and based his opinion only on what the 
veteran reported.  Critically, a review of that report shows 
that the veteran reported "having an emotional problem" and 
did not describe any stressful in-service incidents at that 
time.  In October 2002, the veteran described his 2 alleged 
in-service stressors and several additional psychiatric 
symptoms than he had reported in 1968.  The veteran's 
reported history, which the VA examiner accepted in October 
2002 as "remarkably similar" to what the veteran had 
reported in September 1968, is simply not credible because it 
is not supported by any objective medical evidence of record.  
In this regard, the Board observes that the mere 
transcription of medical history does not transform the 
information in to competent medical evidence merely because 
the transcriber happens to be a medical professional.  Grover 
v. West, 12 Vet. App. 109, 112 (1999).  

The veteran also has submitted lay statements in support of 
his contention that he developed PTSD during service.  Where 
the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
See Espiritu, supra.  Further, the veteran clearly has a 
pecuniary interest in his case, thereby also affecting the 
probative value of his assertions.  Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (holding that it is incumbent on the 
Board in its analysis of the appellant's claims to evaluate 
all of the evidence in arriving at a conclusion, taking into 
consideration various factors, including the appellant's own 
self-interest).  Thus, the lay statements concerning the 
claimed etiology of the veteran's PTSD are entitled to little 
probative value.  

Since the veteran did not engage in combat with the enemy, 
and since his alleged in-service stressors could not be 
verified, his bare allegations of in-service stressors are 
insufficient to support his service connection claim for 
PTSD.  Cohen v. Brown, 10 Vet. App. 128 (1997).    

Service Connection for Lumbar Disc Disease

With respect to the veteran's service connection claim for 
lumbar disc disease, the Board recognizes that the veteran 
was treated during active service for back strain.  However, 
his back was completely normal at his separation from 
service.  The first post-service evidence of lumbar disc 
disease occurred in May 1969, or 7 years after the veteran's 
separation from service, when he was diagnosed with low back 
strain with possible herniated disc.  The veteran reported 
being involved in a car accident in June 1980, where he was 
ejected through the windshield and landed on the street, but 
had no specific back complaints when examined immediately 
following this accident.  The veteran was next diagnosed with 
low back pain in August 1980, at which time he reported that 
he had exacerbated his back pain during post-service 
employment in a steel foundry in 1969.  See Maxson, supra.

The Board also recognizes that the veteran has been treated 
since service for a variety of back problems.  The medical 
evidence contains the veteran's statements that he had back 
surgery in 1979, 1981, 1984, and 2000, none of which 
apparently relieved his symptoms.  The operative report from 
the veteran's post-service back surgery in 1984 also is of 
record, as is the September 2002 opinion by the veteran's 
post-service private treating physician that the veteran's 
reported in-service back strain "certainly could have been 
the initiating factor" in the veteran's lumbar disc disease.  

The Board finds that the September 2002 opinion is not 
persuasive because it is too speculative to be of any 
probative value.  In this regard, the Board notes that, under 
38 C.F.R. § 3.102, service connection may not be based on a 
resort to speculation or even remote possibility.  38 C.F.R. 
§ 3.102 (2006).  The Veterans Court also has provided 
additional guidance on this aspect of weighing medical 
opinion evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (evidence favorable to the veteran's claim that does 
little more than suggest a possibility that his illnesses 
might have been caused by service radiation exposure is 
insufficient to establish service connection); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence 
which merely indicates that the alleged disorder "may or may 
not" exist or "may or may not" be related is too 
speculative to establish the presence of the claimed disorder 
or any such relationship).  Under current law and 
regulations, the veteran must show that "it is at least as 
likely as not" (as likely or more likely than not support 
the claim; less likely than not weighs against the claim) 
that his in-service back strain caused his lumbar disc 
disease.  The private examiner's September 2002 opinion 
failed to do this.  The Board notes that this examiner also 
failed to provide a rationale for his opinion.  It is not 
clear if this examiner had access to or reviewed the 
veteran's entire claims file, including post-service 
complaints and treatment of multiple back problems and 
repeated back surgeries.  Instead, it appears that this 
examiner based his September 2002 opinion on the veteran's 
reported in-service medical history.  In view of the 
foregoing, to include the speculative nature of the opinion 
and the absence of a rationale, the Board finds that the 
September 2002 private examiner's opinion is of minimal 
probative value.

By contrast, the VA examiner provided a comprehensive spine 
examination in April 2004 and reviewed the veteran's entire 
claims file, including post-service treatment records 
documenting multiple back problems and repeated back 
surgeries, prior to offering his medical opinion.  This VA 
examiner determined that, with no injury other than a soft 
tissue injury during active service, the veteran's current 
lumbar disc disease represented normal degenerative changes 
due to aging and was less likely than not related to service.  
See White, Claiborne, Evans, Owens, and Guerrieri, all supra. 

The Board finds the VA examiner's April 2004 opinion to be 
highly probative, since it was based on a comprehensive 
review of the claims file.  The VA examiner's April 2004 
opinion also is highly probative because it more accurately 
describes the veteran's post-service treatment for multiple 
back problems and repeated back surgeries.  Madden v. Gober, 
125 F. 3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board 
is required to assess the credibility, and therefore the 
probative value, of proffered evidence in the context of the 
evidentiary record as a whole).  

In conclusion, the Board finds that, given the absence of a 
verified in-service stressor and a diagnosis of PTSD based on 
a verified stressor, the veteran fails to satisfy critical 
elements of a service connection claim for PTSD and his claim 
must be denied.  See 38 C.F.R. § 3.304(f); Cohen, 10 Vet. 
App. at 137.  Service connection for lumbar disc disease also 
fails because the preponderance of the competent medical 
evidence is against that claim.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b).  However, there is no approximate balance 
of positive and negative evidence that otherwise warrants a 
favorable decision.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.

Entitlement to service connection for lumbar disc disease is 
denied.



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


